IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DIANE R. GOCHIN,                           : No. 161 MM 2014
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JUDGE GAIL WEILHEIMER                      :
MONTGOMERY COUNTY COURT OF                 :
COMMON PLEAS,                              :
                                           :
                    Respondent             :
                                           :
REAL PARTIES INTEREST: NORMAN              :
ROSETSKY                                   :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.